TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00702-CV



                 Joseph K. Rensin and Edison Worldwide, LLC, Appellants

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
    NO. D-1-GV-10-000102, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed an agreed motion to dismiss their appeal, explaining that the

parties have reached a settlement of their dispute. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Agreed Motion

Filed: December 14, 2012